PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FRYE, CLARENCE, EDWARD
Application No. 16/011,186
Filed: June 18, 2018
For: Compression of Liquids by Molecular Energy Force for Release as Hydro-Power to Do Work
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 28, 2022 and supplemented February 2, 2022 and on February 3, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of November 15, 2019, which set a shortened statutory period for reply of three months. A three-month extension of time under 37 CFR 1.136(a) was obtained January 18, 2020. Accordingly, the application became abandoned May 16, 2020. A Notice of Abandonment was mailed February 5, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and the fee of $680.00, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 3745 for appropriate action in the normal course of business on the reply received May 11, 2020.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


Jamice T BrantleyParalegal Specialist, Office of Petitions



Cc: Clarence Edward Frye
       301 Moore Drive
       Blountville, TN 37617